Citation Nr: 1445904	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for degenerative disc disease of the lumbar spine, a cervical spine disability, and a skin disorder of the feet, claimed tinea pedis or fungus.

The Veteran was afforded a Decision Review Officer (DRO) hearing in October 2009 at the RO, and in January 2011 before the undersigned Acting Veterans Law Judge (AVLJ) sitting at Waco, Texas.  The transcripts are of record.

The case was remanded for further development in August 2011.  In May 2012, the Board affirmed the denials of the Veteran's claims.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the claims back to the Board in July 2013 for action consistent with the JMR.

The issues of service connection for a cervical spine disability and skin disorder of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lumbosacral spine disability is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2006 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Notably, the July 2013 JMR cited to VA treatment records dated May 2006, in which the Veteran reported being treated for his low back condition at Concentra Medical.  The JMR indicated that the Board should address whether an attempt needs to be made to obtain these records.  However, as noted above, the Veteran was notified in the August 2006 VCAA letter that he may submit private records in support of his claim, or that he may provide VA with sufficient information to obtain such records on his behalf.  In addition, as part of the August 2011 Board remand, the Veteran was again asked to provide information for any healthcare providers who treated his disabilities, including his low back.  To date, however, no response has been received.  Therefore, further attempts to obtain additional private treatment records are not warranted.

The Veteran was also provided with a VA examination and opinion which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at RO and Board hearings.  These hearings were adequate as the DRO and AVLJ who conducted the hearings collectively explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Here, the Veteran's VA treatment records clearly document lumbosacral degenerative disc disease and spondylosis.  Therefore, element (1) for service connection has been satisfied.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, VA treatment records dated May 2006 show the Veteran reported a "pulling" injury in service, which was worsened in February 2005 while driving a truck.  Additional records from February 2007 and November 2007 show the Veteran reported a 20 year history of back pain.  During his October 2009 and January 2011 hearings, he related his back pain to carrying rucksacks in service, including one incident involving a rucksack with a faulty strap.  During a September 2011 VA examination, the Veteran reported having progressive low back pain since discharge.

However, in addition to the above, March 2006 VA records show the Veteran reported a history of back pain only since the previous November.  He stated he hurt his back at work.  Records dated April 2006 also show a history of a back injury at work, and additional records dated May 2006 show the Veteran denied any problems with his back while in the military, and he reported a 1.5 year history of low back pain.  One of the Veteran's treating physicians noted in May 2006 that the Veteran was a poor historian.  In April 2008, the Veteran reported a history of back pain since 2003.

Moreover, service treatment records do not reflect any complaints, treatment, or diagnoses of a low back disability.  The Veteran was noted in May 1988 to have neck problems after carrying a rucksack, but there is no indication of a lumbosacral spine condition caused by similar activities.  The Veteran's December 1988 separation examination was normal, and he denied a history of recurrent back pain.

Unfortunately, the Veteran's conflicting statements regarding whether he had a back problem in service, as well as the year of onset for his back pain, diminish his credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  Moreover, the absence of any documented low back complaints in service, as well as the denial of recurrent back pain at separation, is probative evidence against a finding of an in-service incurrence of an injury.  The Board finds these contemporaneous service records to be of greater probative value than the Veteran's more recent conflicting statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).  The Board also notes that the Veteran reported a number of different complaints in service, including symptoms of a neck condition while carrying a rucksack, without mentioning any problems of the low back.  This also suggests that a low back condition did not occur during service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

When the Veteran's statements, service treatment records, and post-service treatment records are viewed collectively, the overall weight of the evidence is against a finding that there was an in-service incurrence or aggravation of a disease or injury.  Therefore, element (2) for service connection has not been satisfied, and service connection for a lumbosacral spine disability must be denied.

The preponderance of the evidence is against finding that the Veteran has a lumbosacral spine disability etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a lumbosacral spine disability is denied.


REMAND

Additional development is necessary in order to comply with the JMR and fairly adjudicate the remaining claims on appeal.

With respect to the Veteran's cervical spine disorder, the Veteran was treated for neck problems in service in May 1988.  He was seen again in late July 1988 and had a follow-up visit in early August 1988.  In forming an opinion regarding the etiology of the Veteran's current cervical spine condition, the October 2011 opinion of a VA examiner stated that the Veteran was seen for cervical spine strain in May 1988, and had no other treatment for neck conditions.  Because the examiner did not address the additional treatment in July 1988 and August 1988, a new opinion must be obtained.

With respect to the Veteran's skin disorder of the feet, the Veteran was seen in service in July 1987 for dry scaling lesions on the plantar aspects of both feet.  The diagnosis was "rule out" tinea pedis.  A separate July 1987 entry noted a dry patchy rash on both feet.  The diagnosis was "rule out" hyperhidrosis vs. dry skin.  After service, VA treatment records from August 2006 include a diagnosis of tinea pedis.  However, an October 2011 VA opinion stated that the Veteran's current condition was not related to service because tinea pedis was not officially diagnosed in service.  However, as noted in the JMR, the examiner did not explain why symptoms in service were not indicative of the onset of the Veteran's current condition.  The JMR further noted that the provisional diagnosis of tinea pedis in service could indicate tinea pedis or another skin condition, and the examiner nonetheless should comment on the symptomatology in service as it relates to the current condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his cervical spine condition.  The claims file must be made available to the examiner, and the examiner should indicate in his/her report that the file was reviewed as part of the examination.  All indicated tests and studies should be conducted.

The examiner must then comment on the likelihood (likely, as likely as not, or unlikely) that any cervical spine condition was incurred in or is otherwise the result of the Veteran's military service.  In forming this opinion, the examiner must address the May 1988 treatment records which show a diagnosis of a cervical sprain, July 1988 records which show a diagnosis of left cervical muscle spasm, and August 1988 records of a follow-up visit.

The term "as likely as not" means at least 50 percent probability.  It does not mean merely within the realm of medical possibility, but that that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his/her conclusions.  If an opinion cannot be provided with resorting to speculation, the examiner must state why this is the case.

2.  Schedule the Veteran for a VA examination to determine the etiology of his skin disorder of the feet.  The claims file must be made available to the examiner, and the examiner should indicate in his/her report that the file was reviewed as part of the examination.  All indicated tests and studies should be conducted.

The examiner must then comment on the likelihood (likely, as likely as not, or unlikely) that any skin disorder of the feet was incurred in or is otherwise the result of the Veteran's military service.  In forming this opinion, the examiner must address the July 1987 records showing dry scaling lesions on the plantar aspects of both feet, and a diagnosis of "rule out" tinea pedis; the separate July 1987 records which noted a dry patchy rash on both feet and a diagnosis of "rule out" hyperhidrosis vs. dry skin; and the August 2006 VA records which reflect a diagnosis of tinea pedis.

The examiner should comment on whether these symptoms documented during service were indicative of the onset of any current condition.

If a skin disorder of the feet is not present on examination, the examiner should nevertheless comment on the likelihood that tinea pedis diagnosed in August 2006 is etiologically related to service, including documented symptoms in service.

The term "as likely as not" means at least 50 percent probability.  It does not mean merely within the realm of medical possibility, but that that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his/her conclusions.  If an opinion cannot be provided with resorting to speculation, the examiner must state why this is the case.

3.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in compliance with the directives of this remand.  If either report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


